Corson, P. J.
(concurring specially). I concur in the decision of the court affirming the order vacating and setting aside *31■the judgment in this case, but I do not agree with the majority of the court as to the grounds upon which the decision is based. The rule is well settled that in granting or' denying a motion to set aside a judgment entered by default the court exercises a discretion that will not be reviewed by this court, unless it can be seen that there has been an abuse of such discretion. I fully agree with the statement made by the learned counsel for respondent in the ir brief, as follows: “If the foregoing grounds •are not well taken there is certainly here sufficient showing of ‘inadvertence’ or ‘suprise’ to justify the action of the court below in setting aside this judgment, the motion therefor having been made and determined within one year after notice of the judgment. The affidavit upon which the motion was based states that ‘affiant is informed by his attorney and beleives that he has a good defense on the merits’ to each of the cases in which judgment was rendered. It also states facts showing that he was a purchaser of the premises involved in good faith, for value, and without notice of these pretended suits, and sets up a statutory waiver on the part of appellant of his adverse claim. This, it would seem, ought to be a sufficient showing of •merits to justify the court below, in the exercise of its discretion, in the vacating of these judgments. Certainly this court can-mot say from the record that there was an abuse of that discretion. ” But the court, as I understand the decision, places the affirmance of the order upon the ground that the proof of the service of the summons was insufficient to sustain the judgment. It appears from the record that the original summons was lost, and a motion was made to substitute a copy of the summons, and two affidavits were presented to the court, one made by the plaintiff in the action, and one by a codefendant, Deffebach. These affidavits are as follows:
(Title and Venue.) ‘ ‘George E. Brettell, being duly sworn, deposes and says that he is the-plaintiff in the above-entitled cause; that the summons in this action was personally served upon Erasmus Deffebach and John King, defendants herein, on *32the 1st day of November, A. D. 1880, by J. W. Handlin, a citizen of the United- States above the age of twenty-one years; that said Handlin was not, at the time of said service, nor is he now, interested in, or a party to, the above entitled action; that said service was made by delivering to the said defendants personally, in the city of Deadwood, in said county and territory, a copy of said summons, of which the annexed is a true copy; that the original summons in said cause has been lost or destroyed; that no notice of retainer, appearance, answer, or demurrer was at any time served on plaintiff or his attorneys, Parker & Schofield. Wherefore affiant prays that an order may be made by the court directing that the said copy of said summons be substituted for the original, and filed as a record in said cause in the office of the clerk of said court. George E. Brettell.
“Subscribed and sworn to before me this 30th day of April, A. D. 1888. Robert G. Hayes, Notary Public. [Seal.]”
(Title and Venue.) “Erasmus Deffebach, being duly sworn according to law, deposes and says: That he is one of the defendants in the above-entitled cause; that the summons in said action, a copy of which is hereto attached, was served on this affiant on the 1st day of November, A. D. 1880, by J. W. Handlin, at the city of Deadwood, in said county and territory, by delivering to and leaving with affiant a true copy thereof; that defendants did not employ attorneys to defend-said suit, or appear in said action, or make any defense thereto, but permitted the same to go by default. Erasmus Deffebach.
“Subscribed and sworn to before me this 27th day of April', A. D. 1888. Robert O. Hayes, Notary Public. [Seal.]”
Upon these affidavits the court made the following order: ‘ ‘It is ordered that the annexed copy of summons in said cause be substituted for the original summons, and filed as a record in said action. By the Court. O. M. Thomas, Judge, May 2, 1888. ” Appellant’s counsel thereupon filed the copy of summons and a complaint in the action. Subsequently counsel for *33respondent Milliken gave notice of a motion to set aside the order substituting the summons, and for a dismissal of the action, on the ground that the proof of the service of the summons was insufficient. This motion is still pending and undetermined. After notice of this motion was duly served, the plaintiffs applied for and entered the judgment set aside by the order appealed from. I am of the opinion that the court, therefore, was clearly right in setting aside the judgment taken while the motion above referred to was pending. The order substituting the copy of the summons still stands unreversed or set aside. It seems to me, therefore, that it is sufficient for this court to affirm the order appealed from, leaving the other orders and motions to be determined when they are properly before us. But, as the majority of the court take a different position I will briefly state my views upon the questions discussed.
The opinion of the court seems to assume that the order of the court appealed from must have been made by the court below, upon the ground that the proof of service of the summons was insufficient, because this was the ground, ‘ ‘among others, ” of respondent’s motion. The court, in its order, simply says: ‘ ‘It is ordered that said motion be granted, and that the judgment by default, rendered herein on the 1st day of July, 1889, be, and the same is hereby, vacated and set aside.” No intimation is given of the grounds upon which the court granted the motion, and it cannot be determined therefrom upon which ground the order was made. When a court has before it all the facts in a case, I do not understand that an order'setting aside a judgment must necessarily be made upon the precise grounds stated in the notice of motion. If it appears from the whole case that justice requires the judgment to be set aside, the court will exercise its discretion, and set it aside, though it may be of the opinion that the grounds relied upon were not sufficient. Assuming, • however, that the court did base its *34order upon the grounds stated in the notice of motion only, I do not think'the order could be sustained.
It was shown that the summons was lost. Whether there was upon it an affidavit of due service of the same by the party making the service does not appear. One of the plaintiff’s counsel, by whom the summons was issued, and who seems to have had charge of the case, died some years prior to the entry of judgment. Plaintiff, .Brettell, seems to have known that the service was duly made, and he swears to the fact of service positively; and as to the codefendant Deffebach, he is supported by the positive affidavit made by him. I think the affidavit of Deffebach that he was duly served with the summons tends strongly to corroborate the plaintiff as to due service being made upon his codefenda,nt, King. An action is commenced by the service of a summons. Section 4892, Comp. Laws. It is true that the statute requires that proof of service, when made by the sheriff, shall be by the sheriff’s certificate; and, when made by any other person, by his affidavit. Section 4903. But in case of loss of the summons there is no statute requiring proof of such loss to be made by any particular person, or which provides that the plaintiff in the action may not be admitted as a witness to prove such loss, and the fact that the same was duly served. The plaintiff may be a witness in any case (with certain exceptions, not necessary to mention), and we'know of no power in the court to exclude him, except in the specified cases. Suppose an issue was being tried as to whether or not a summons was served, could not the plaintiff testify as a witness upon such issue? I know of no rule of law that would exclude him. Or suppose, after service is duly made, the officer or person making the service dies, or leaves the county before making the certificate or affidavit of service, is the plaintiff thereby to be deprived of the benefit of the service, when he himself was personally present when the service was made, and knows all the facts attending the service? I think not. The service may be of the utmost importance, as in *35the case at bar, where adverse suits are required to be commenced within 80 days after the adverse claim is filed, and in a case where the statute of limitations is about to constitute a bar to the action. It seems to me that while, in ordinary cases, the affidavit of the party making the service is the proper, proof of service upon which a court is authorized to enter judgment without further evidence of the service, such proof may be made in any form that satisfies the court in a proper case that the service has been made. The affidavit of the party making the service years after it was made would be no more satisfactory evidence of the fact than the affidavit of the plaintiff or of the defendant served. In fact the person serving the summons would be less likely to remember the circumstances, after years had elapsed, than the plaintiff who was directly interested in the action. In New York it seems to have been held that even the service of the summons by the plaintiff was only an irregularity, that could be taken advantage of before judgment. Hunter v. Lester, 10 Abb. Pr. 260; Myers v. Overton, 2 Abb. Pr. 344. I would have been better satisfied if plaintiff’s affidavit had stated the reasons why the person serving the summons did not make the affidavit, but I do not think this defect invalidates the affidavit. The fact of service, it seems to me, is sufficiently proven. In conclusion, I will say, it seems to me that justice required that the judgment should be vacated and set aside, and that Milliken, under the circumstances shown by the record, should be allowed to become a party to the action, and permitted to interpose any defense that he may have. But I do not think that the plaintiff should be deprived of his right to prosecute his action by reason of the loss of the original summons, which was probably due to the death of his attorney, upon the exceedingly technical ground that he could not' or did not establish proof of the service by the party who served the summons. In the absence of any absolute rule of law or statute requiring me to so hold, I cannot give my sanction to the doctrine announced by a majority of the court,